      Case 3:21-cv-00836-MCR-EMT Document 15 Filed 09/09/21 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


PATRICK ANTHONY RIBBING,

        Plaintiff,

v.                                               CASE NO. 3:21cv836-MCR-EMT

STATE OF FLORIDA, et al.,
    Defendants.
                                       /

                                      ORDER

        The chief magistrate judge issued a Report and Recommendation on July 20,

2021.        ECF No. 11.     The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.      The chief magistrate judge’s Report and Recommendation, ECF No.

11, is adopted and incorporated by reference in this Order.
Case No. 3:21cv836-MCR-EMT
      Case 3:21-cv-00836-MCR-EMT Document 15 Filed 09/09/21 Page 2 of 2



                                                                            Page 2 of 2




       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

keep the court apprised of his current address.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 9th day of September 2021.



                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv836-MCR-EMT
